Citation Nr: 1754772	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to service connection for shoulder arthralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974, November 1978 to June 1981, November 1985 to December 1986, and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

In September 2017, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for shoulder arthralgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the June 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

TDIU

The Veteran seeks entitlement to TDIU.  She contends that there is sufficient evidence to conclude that her service-connected disabilities, in particular her posttraumatic stress disorder (PTSD) and fibromyalgia, have rendered her unable to secure or follow a substantially gainful occupation.  The Veteran has a college education but has only worked as a nurse.  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under  § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if, instead, there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities include: (i) PTSD (50 percent); fibromyalgia (40 percent); sinusitis (zero percent).  The Veteran's combined rating for her service-connected disabilities was 70 percent, effective November 19, 2007.  Thus, the Veteran meets the percentage requirements for schedular consideration for TDIU.  

Review of the Social Security Administration (SSA) records indicates the Veteran worked as a licensed practical nurse (LPN) in a nursing home.  She completed four or more years of college, and also received training as an LPN afterwards.  

The Veteran received a VA PTSD examination in August 2011 and indicated that she worked as a nurse but stopped working because she could no longer lift patients due to shoulder pain.  The examiner opined that the Veteran was not unemployable due solely to PTSD, but may be unemployable due to non-psychiatric medical conditions including chronic pain and the effects of pain medications.  

The Veteran received a VA fibromyalgia examination in November 2011. The examiner indicated that the Veteran worked as a registered nurse, but retired due to her fibromyalgia and was not currently employed.  Her disability caused problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  The examiner indicated that the condition could prevent the Veteran from doing manual labor but would not prevent her from doing sedentary work.  As such, the examiner concluded that the Veteran was not unemployable.  

The Veteran then submitted correspondence in February of 2012 and wrote that she is unable to work any type of job.  She constantly took medication for pain, sleep, anxiety, depression, and fear of people hurting her.  The Veteran indicated that she needed assistance with personal needs, and felt that she could not work anywhere because she could not even hold items without them falling out of her hands. 

The Veteran received another VA PTSD examination in September 2015, and the examiner noted that the Veteran last worked as a hospice nurse in 2007 or 2008.  She had intrusive thoughts with regards to harming her supervisor and was placed on leave; she never returned back to work.  The examiner noted that the Veteran worked as a nurse for a majority of her work career in various areas of nursing.  Her occupational problems included problems with her feet which prevented her from walking for long periods of time, and irritability which led to interpersonal conflicts in all of her jobs.

The Veteran received a Board hearing in September 2017 and indicated that she worked as a nurse during service.  After service, she worked primarily as a nurse until 2008.  Afterwards, she supported herself with Social Security.  The Veteran stated that she felt her PTSD affected employment because she did not like being around people and was prone to outbursts of anger.  She also stated that, due to her fibromyalgia, she could no longer physically help patients to and from bed; her arms and back were too weak, and she could not stand or walk for very long.  The Veteran further indicated that she had problems sitting for long period of time, and was therefore unable to work a desk job.  

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU.  First, the Board finds that the August 2011 and November 2011 VA examinations are of diminished probative value in evaluating the Veteran's claim.  In this regard, the examiners merely opined that there was no preclusion to sedentary activity; however, she did not address whether the Veteran had the requisite skills and training to find employment in a sedentary environment.  Although the Veteran completed four years of college, there is no indication that she has the requisite training to perform a desk job.  More important, the Board finds the Veteran's testimony credible with regards to her level of pain and how it affects her.  Even if the Veteran had the training to perform a desk job, the Board finds that her service-connected disabilities, specifically her fibromyalgia, would prevent her from doing so.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that she is unable to secure or follow gainful employment.  Indeed, coupled with the Veteran's work experience and employment history, which are all shown to be limited, her various service-connected disabilities and symptoms are shown to cause significant distress or impairment in the occupations which she has held to this point in time.  Accordingly, the Board finds that an award of TDIU is warranted.


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

These elements are satisfied, as the Veteran filed a claim for pain in her arms (which she indicated included her shoulders) in January 1995 and has received treatment since then.  There is also a treatment record indicating that the Veteran fell during service and injured her arm.  The Veteran testified credibly that, during this fall, she also injured her shoulders.  There is insufficient competent medical evidence on file to make a decision on the claim for service connection.  Consequently, the Veteran must be scheduled for a VA examination before the shoulder disability claim can be decided on the merits.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her current shoulder arthralgia.  The examiner must review the claims file, including this REMAND, and must note that review in the report.  The examiner should consider the Veteran's reports of her in-service experiences, including a fall that occurred while working as a nurse.  

Opine whether it is at least as likely as not (50 percent or greater probability) that the current shoulder arthralgia is representative of shoulder disability that is due to the Veteran's service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for shoulder arthralgia.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


